Title: The American Commissioners to Francis Coffyn, 13 July 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Coffyn, Francis


<Passy, July 13, 1778: Capt. Amiel brought us this morning two letters from you enclosing testimonials to your good character. We had no doubt of it, and your trouble was unnecessary. A letter, it is true, did say that you were “somewhat too busy, in some particular matters,” but this did not prejudice us against you. If you send news to America, write the Hon. James Warren at Boston or the Congressional committee of foreign affairs; English newspapers are always acceptable. But write nothing that is unconfirmed; misrepresentations that are floating about mislead the people. Give the American seamen you mention some employment, whether at Dunkirk, or at Brest or Nantes, that will save expense to their country.>
